Citation Nr: 0719476	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-30 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for service-connected chronic atopic dermatitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from April 1980 to April 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued a noncompensable disability 
rating for the above disability. 

This matter was previously before the Board in June 2003, 
when it was remanded for additional development.  Following 
additional development, by rating action dated in August 
2003, the RO awarded an increased disability rating of 10 
percent for the service-connected chronic atopic dermatitis, 
indicating that this was a complete grant of the benefits 
sought.  However, applicable law provides that absent a 
waiver, a claimant seeking a disability rating greater than 
assigned will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and that a claim 
remains in controversy where less than the maximum available 
benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  It is not evident that the veteran ever withdrew the 
appeal nor expressed satisfaction with the assignment of a 10 
percent disability rating, therefore, the issue is considered 
to have remained in appellate status.

In a Statement In Support Of Claim (VA Form 21-4138) dated in 
May 2007, the veteran's spouse, in part, has asserted that 
the veteran's service-connected chronic atopic dermatitis has 
resulted in psychiatric distress.  The Board has construed 
this as a possible informal claim for a psychiatric disorder 
secondary to the service-connected chronic atopic dermatitis, 
however, the Board does not have jurisdiction of the issue as 
it has not been adjudicated by the RO.  The matter is, 
therefore, REFERRED to the RO for appropriate action.




FINDING OF FACT

The veteran's chronic atopic dermatitis is manifested by 
itching and slight erythematous patches, but without scarring 
or disfigurement, and encompassing at least five percent but 
less than 20 percent of the entire body. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for chronic atopic dermatitis are not met. 38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.118, Diagnostic Codes 7806 (in 
effect prior to and as of August 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his increased disability rating claim.  The RO 
sent the veteran notice by letters dated in October 2002, 
September 2004, June 2005, March 2006, and February 2007 in 
which he was informed of what was required to substantiate 
his claim and of his and VA's respective duties, i.e., that 
VA would attempt to get any additional records that he 
identified as being helpful to his claim.  He was also asked 
to submit evidence and/or information, which would include 
that in his possession, to the RO.

Since the veteran's claim for an increased disability rating 
was denied by the RO and is also being denied by the Board, 
as discussed herein, there is no potential effective date or 
disability rating issue that would warrant additional notice 
as to the issue.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in the issue that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's available relevant service, VA and private medical 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded VA examinations in February 1999, April 2003, 
and October 2005.  These examinations were thorough in 
nature, based upon a review of the veteran's entire claims 
file, and provided relevant findings that are deemed to be 
more than adequate.  Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder). Under such 
circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005).  Separate 
diagnostic codes identify the various disabilities.  Id.  It 
is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2006), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2006).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (2006), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet.App. 55 (1994). 

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2006) 
(precluding the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The veteran's chronic atopic dermatitis has been rated by the 
RO under the provisions set forth in Diagnostic Code 7806 
which provides the rating criteria for dermatitis or eczema.  
By regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
evaluation of skin diseases, as set forth in 38 C.F.R. § 
4.118, Diagnostic Codes 7800-7833. See 67 Fed. Reg. 49,590-
49,599 (July 31, 2002).  The RO has considered both versions 
of the criteria with respect to this claim; thus there is no 
prejudice to the veteran in the Board's consideration of both 
the old and new criteria.  See Bernard, 4 Vet. App. at 394.

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998).

Under the rating criteria applicable prior to August 30, 
2002, a noncompensable disability rating is warranted when 
there is slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area.  A 10 percent 
disability rating is warranted when there is eczema with 
exfoliation, exudation, or itching, if involving an exposed 
area or extensive area.  A 30 percent disability rating is 
warranted when there is eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent disability rating is warranted if there is eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to 
August 30, 2002).

Under the revised rating criteria for Diagnostic Code 7806, a 
10 percent disability rating is assigned where at least 5 
percent but not more than 20 percent of the entire body is 
affected, or at least 5 percent, but less than 20 percent of 
exposed areas are affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required for a total duration of less than six weeks during 
the twelve month period.  A 30 percent disability rating is 
assigned where 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas are affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required for a total duration of six weeks or more, 
but not constantly, during a twelve month period.  The 
highest 60 percent disability rating is assigned when more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas are affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during a twelve month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (effective 
August 30, 2002). 

By rating decision dated in August 1984, service connection 
for chronic atopic dermatitis was established and a 
noncompensable disability rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7806, was assigned.  In November 1998, the RO 
received a claim from the veteran seeking an increased 
disability rating.

VA medical records dated in July 1997 and March 1998 show 
that the veteran was treated for allergic atopic dermatitis.

A private medical record from T. L. Fleisher, M.D., dated in 
September 1998 shows that the veteran was treated 
intermittently for symptoms associated with intertrigo, tinea 
cruris, and pruritus.

A VA medical record dated in November 1998 shows that the 
veteran reported pain and itching of the skin of his back, 
along with itching between his legs.  The diagnostic 
impression was tinea cruris.

A VA examination report dated in February 1999 shows that the 
veteran was said to have intermittent lesions in the groin 
area manifested by pruritus and pain.  Physical examination 
revealed macerations in the groins, with erythematous scaly 
patches in the left groin.  There were no lesions on the 
upper extremities or axillae.  There were scaly toe webs, and 
three toe nails of the right foot had subungual 
hyperkeratosis.  The diagnosis was tinea cruris, intertrigo, 
tinea pedis, and tinea unguium.  The examiner noted that 
there were no lesions of atopic dermatitis at the time of 
examination, but that this was a chronic condition that might 
resolve for a long time and recur at any moment.

A private medical record from Dr. Fleisher dated in February 
1999 shows that the veteran continued to improve and that his 
symptoms were well controlled in the groin and axillae.  The 
feet were found to be within normal limits.

A private medical record from Dr. Fleisher dated in November 
2000 shows that the veteran had a one month history of 
pruritus in the axillae, groin, and left popliteal after 
stopping his medication.  There was hyperpigmentation in the 
axillae and groins, and a four centimeter plaque of 
lichenification and erythema in the left popliteal area.  The 
diagnosis was intertrigo.

A VA skin diseases examination report dated in April 2003 
shows that physical examination of the veteran revealed that 
there were no skin lesions on maxilla, leg, or trunk.  There 
were erythematous scaly patches with serpiginous border on 
the groins only.  There was mild scaliness of the soles, and 
yellowish discoloration of the great toenails bilaterally, 
with subungual hyperkeratosis.  There were scattered 
erythematous papules and pustules on the back.  The diagnosis 
was tinea cruris, mild tinea pedis, tinea unguium, and 
folliculitis.  There were no skin lesions of atopic 
dermatitis on examination, though due to its chronic nature, 
it was indicated that it could reappear at any time.  The 
examiner indicated that the tinea cruris of the groin area 
encompassed around one percent of the entire body, while 
there was mild tinea pedis and mild folliculitis of the back.  
He was said to treat his symptoms with corticosteroid creams.  
There was no scarring caused by the dermatitis, to include of 
the head, face or neck.

VA outpatient treatment records dated from January 2003 to 
September 2005 show that intermittent evaluation of the skin 
was within normal limits, with no lesions or dryness 
observed.

Private medical records from H. Hernandez, M.D., dated in May 
2005 show that the veteran was treated for symptoms 
associated with tinea cruris and skin lesions on his back and 
both feet.

A VA examination report dated in October 2005 shows that the 
veteran reported itchy lesions which were aggravated by harsh 
soaps, sweating, heat and sunlight exposure.  He described 
using a corticosteroid cream to treat his symptoms.  Physical 
examination revealed that there was acniform and a slightly 
erythematous patch in the inguinal area.  One percent of the 
entire skin was affected, but no exposed skin was affected.  
There was dry mild eczema of the left antecubital area and 
right popliteal area.  One percent of the entire skin was 
affected by this, none of which was an exposed area.  The 
diagnosis was tinea cruris and atopic dermatitis.  The 
examiner noted that the veteran's skin conditions did not 
affect his ability to perform his normal daily activities or 
his employability.

A private clinical record from A. L. Rivera de los Rios, 
M.D., dated in November 2006, shows that physical examination 
of the veteran revealed dry lichenified scaly and brownish 
skin of the axillae, crural area, and scrotal sac.  It was 
indicated that 20 percent of the veteran's skin surface was 
involved.  The diagnosis was neurodermatitis and adult-type 
atopic dermatitis.

The severity of a disorder such as is at issue here is to be 
assessed upon its impact upon the veteran's employability.  
Voerth v. West, 13 Vet. App. 117 (1999) ((Holding that (1) 
where veteran testified that his cyst, when inflamed, did not 
have an impact upon his employment, and; (2) where veteran 
stated that his worsened condition would "only last a day or 
two," the Board was not required to schedule a rating 
examination for the period the cyst was inflamed, because "a 
person who experiences a worsened condition for a few days 
out of a year simply is less impaired than someone who 
suffers from the worsened condition for weeks or months.")). 
Cf. Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. 
Derwinski, 2 Vet. App. 675 (1992).  

The preponderance of the evidence is against the claim under 
all applicable rating criteria.  First, the October 2005 
examiner noted that the veteran's skin conditions did not 
affect his ability to perform his normal daily activities or 
his employability.  Voerth, supra.  While the evidence has 
shown that the veteran has intermittent episodes of itching 
and slightly erythematous patches,  there is no evidence of 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  

Moreover, physical examination in both April 2003 and October 
2005 established that the extent of the disability had 
encompassed only one percent of the entire body.  While the 
November 2006 private medical record from Dr. Rivera de los 
Rios suggested that the extent of the disability had 
encompassed 20 percent of the entire body, there is no 
evidence that  20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas are affected, or, that systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of six weeks or 
more, but not constantly, during a twelve month period.  
Accordingly, the preponderance of the evidence is against 
entitlement to a disability rating in excess of 10 percent 
under either the old or new rating criteria.

The Board has considered the veteran's assertions that his 
skin disability warrants a higher disability rating.  The 
veteran is certainly competent to report that his symptoms 
are worse.  However, the training and experience of medical 
personnel 
makes the VA doctor's findings more probative as to the 
extent of the disability.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a witness must be competent in order for 
his statements or testimony to be probative as to the facts 
under consideration).
Further, while the veteran is competent to report symptoms, 
in its assessment of the severity of a disorder the Board 
must consider such subjective reports as applied to the 
factors as enumerated in the rating criteria discussed above.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).      

Under these circumstances, therefore, there is no basis upon 
which to assign a higher disability rating.  As such, the 
preponderance of the evidence is against a disability rating 
greater than 10 percent for the veteran's chronic atopic 
dermatitis. Thus, the benefit-of-the doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating greater than 10 percent for service-
connected chronic atopic dermatitis is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


